Order reversed upon the law, with ten dollars costs and disbursements, and motion granted, without costs, upon condition that defendant pay the reasonable expense incurred by plaintiff in producing the papers and documents in question. We think the court had inherent power to compel the production of the documents and papers by plaintiff upon the examination of the witness to be taken in Philadelphia. The action seeks, among other things, to restrain defendant from interfering with plaintiff’s business of manufacturing an instrument claimed by plaintiff to have been invented by this witness, but claimed by defendant to have been invented by plaintiff’s father while in its employ. The papers and documents in question are material and necessary upon such examination, and the court, having jurisdiction of the person of plaintiff, may compel their production by him. (Gemson v. Perreault, 201 App. Div. 649.) Kelly, P. J., Manning, Young, Kapper and Hagarty, JJ., concur.